 

Exhibit 10.1

 

Party A: Mr. Xiaojun Zhu

 

Party B: Shaanxi Guangsha Investment and Development Group Co., Ltd (“the
Company”)

 

Subject: shareholder’s loan 

 

The Company, a subsidiary of China HGS Real Estate Inc., is working with local
government on a Liang Shan Road construction project. This project includes
relocating residence, constructing road and rebuilding shanty areas in the
surrounding area, which requires significant capital investment. To support the
project’s development and the Company’s working capital needs, the Company
entered into a one-year loan agreement (“RMB Loan Agreement”) with Mr. with Mr.
Xiaojun Zhu, the Company’s Chairman and Chief Executive Officer, pursuant to
which the Company might, from time to time, borrow up to RMB 50 million (or
approximately USD $8.2 million) from Mr. Xiaojun Zhu. The interest rate for the
loan was the China RMB loan annual benchmark rate.   

 

This loan agreement has two copies, each party has one copy.

 

Signed by /s/Xiaojun Zhu

Mr. Xiaojun Zhu

 

Signed by /s/Xiaojun Zhu

Shaanxi Guangsha Investment and Development Group Co., Ltd

 

Signed on December 31, 2013

 



 

 